DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the replacement sheets were not filed with the Applicant's arguments filed 8/1/2022. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to because the y-axis of Figs. 7 and 8, labeled "Time", do not include units and the x-axis does not include label. Pars. [0085]-[0088] of the specification describe tables that include the time taken to correct movement errors at intersection points. The times provided in Tables 1 and 2 do not match the times provided in Figs. 7 and 8.  Additionally, the Grid resolutions provided in Tables 1 and 2 do not appear to match the x-axis of the graphs of Figs. 7 and 8 (e.g., the tables show grid resolution 65x65 and the figures show 64x64).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that the proposed amendments to Figs. 7 and 8 of the drawings indicated on page 3 of the arguments filed on 8/1/2022 would sufficiently address the outstanding objections to the drawings.
Response to Arguments
Applicant’s amendments and arguments, see page 10, filed 8/1/2022, with respect to the objections of claims 1, 5, 8, 12-15, and 18 have been fully considered and are persuasive.  The objections of 5/6/2022 has been withdrawn. 
Applicant’s amendments and arguments, see pages 15-16, filed 8/1/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1, 2, and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of 5/6/2022 has been withdrawn. 
Applicant's arguments filed 8/1/2022 with respect to the 35 U.S.C 103 rejection of claims 1-9 and 18-20 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 10-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 11 of the remarks filed 8/1/2022, it is argued that “the images of the grid plate in claim 1 are images taken at times when ‘the imaging unit receives the position synchronization signal’”.  Claim 1, as currently amended, does not describe the images being take in response to the imaging unit receiving the position synchronization signal from the motor driver. As currently written, claim 1 can be interpreted as the imaging unit receiving the position synchronization signal independently from imaging the grid plate.  However, par. 14 of the specification describes the imaging unit imaging the grid plate in response to the position synchronization signal.  Claim 1 is therefore being interpreted based on par. 14 of the specification for purposes of continued examination.  With respect to the argument, the motion plan of Shapiro can be generated, updated, and fed to the output devices in, or close to, real-time (Shapiro, pars. 82-83 and 92).  Shapiro is therefore continuously updating the motion plan and thereby has “temporal elements” based on the image data and movement of the CNC machine.
On pages 11-12 of the remarks filed 8/1/2022, it is argued that “Shapiro’s ‘desired condition’ assumes there is only one type of error, the aberration error caused by a laser machining apparatus in the first place”.  Shapiro does not assume there is only one type of error. The  wording used in Shapiro is, from a broadest reasonable interpretation, inclusive of movement errors in addition to aberration errors.  Par. 83 of Shapiro provides examples of different types of error conditions that can be identified including “such as if a foreign body has been inadvertently left in the CNC machine 100, the material has been inadequately secured, or the material is reacting in an unexpected way during machining” (Emphasis added).  These errors can be identified based in part on the acquired image data (Shapiro, par. 92). The identified error conditions of the material being inadequately secured (i.e., movement knocks the material loose) and the material reacting in an unexpected way could reasonably be determined to have been caused by the movement of the apparatus. 
On page 12 of the remarks filed 8/1/2022, it is argued that the aberration error compensation table and the movement error compensation table are generated by two distinct components, the “controller” and “an error compensation unit”. It is unclear how the error compensation unit generates a movement error compensation table as recited in amended claim 1. Claim 1 provides that the error compensation unit comprises a grid plate and an imaging unit, while the specification recites that said unit further comprises a lighting unit (specification, par. 38). None of these limitations appear to be capable of generating an error compensation table. The specification provides that the controller is used to generate an error compensation table (Specification, par. 48). More specifically, the specification explicitly recites that the “controller 50 may generate a movement error compensation table” (specification, par. 81).  Additionally, the specification provides that the controller analyzes locations of the imaged intersections to identify an aberration related error and to generate the aberration compensation table (Specification, par. 70).  Accordingly, the specification provides that the controller is used to generate both the movement error compensation table and the aberration error compensation table. Thus, applicant’s argument that the compensation tables are generated by two distinct components lacks support in the specification and originally filed claims.  Accordingly, amended claim 1 appears to introduce new matter and the argument is not considered persuasive. For purposes of continued examination, the controller is being interpreted as generating both the aberration error compensation table and the movement error compensation table in view of the specification.
On page 12 of the remarks filed 8/1/2022, it is argued that the motion plan in Shapiro is “only one plan, and it does not have two components, one component for correcting an aberration error and one component for correcting a movement error” (Arguments, page 12).  Claim 1 was rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Shapiro (Page 5 of Office Action dated 5/6/2022).  While Shapiro was not introduced to show that a movement plan can have more than one component, Shapiro describes using a motion plan to direct the CNC machine on what actions should be taken to create the desired output (Shapiro, pars. 81-83 and 92).  The motion plan of Shapiro can be generated, updated, and fed to the output devices in, or close to, real-time (Shapiro, pars. 82-83).  The motion plan of Shapiro is therefore not merely “one motion plan” that is set and executed, but rather an updatable motion plan that can be updated based on positions and properties of the material, positions of CNC machine components, errors in operation, etc. (Shapiro, par. 92).  Thus, it is submitted that the motion plan of Shapiro could be modified, or Small could be modified in view of Shapiro, by a person of ordinary skill in the art at the time of filing of the claimed invention to account for two, independent types of errors. The motivation to do so is to counteract or mitigate an undesirable condition identified from the image data.
On pages 12-13 of the remarks filed 8/1/2022, it is argued that Shapiro “only describes using an image correction program to convert distorted image data 510 to ‘either a perfect image or an image with reduced distortion’” (Applicant’s arguments, page 12 citing Shapiro, par. 112). The instant application describes generating the aberration compensation table by calculating the error caused by aberration based on “a deviation of a line of the grid or a converged laser beam being irradiated onto a surface of the substrate from an ideal path” (Specification, par. 70).  Thus, the instant application describes using an “ideal”/”perfect” condition that is pre-determined before the process begins. Thus, the argument that the instant application is different from the cited references because Shapiro allegedly uses a “perfect” or “desired“ condition that is pre-determined before the process is not considered persuasive.
On page 14 of the remarks filed 8/1/2022, it is further argued that Shapiro “assumes the perfect/desired condition without disclosing how that condition is determined, much less that the perfect/desired condition is determined by identifying two types of errors”. Small describes errors beings defined as the difference between the expected pattern position of a calibration patter and the actually produced position as detected from images (Small, pars. 4, 5, and 24). Shapiro describes using machine vision to use sensor data to detect errors through object detection and edge detection (Shapiro, pars. 83 and 93). Shapiro also describes analysis of a raw image may include a priori knowledge of past traces that have been successfully processed (Shapiro, par. 165). The “perfect”/”desired” condition can therefore be determined in different ways including comparison of the actual results with a desired result, object detection, and edge detection. It is further noted that claim 10, as currently written, does not describe two types of errors in a system.  Claims 10-14 are directed towards only the aberration errors while depending claims 15-17 describes movement errors in addition to the aberration errors.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 4-5 and claim 10, line 10 recite "a laser machining apparatus". Said apparatus does not appear to be intended to be distinct from the "apparatus for laser machining" recited in lines 1 of each of claims 1 and 10 based on the specification.  It is therefore suggested to amend claim 1, lines 4-5 and claim 10, line 10 to recite " the apparatus for laser machining".
Claim 15, line 11 recites “a distance-based position synchronization signal”. Claim 10, from which claim 15 depends, also recites a “distance-based position synchronization signal”.  Accordingly, claim 15 should be amended to recite “the distance-based position synchronization signal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1 recites a controller for generating an aberration error compensation table and an error compensation unit for generating a movement error compensation table.  The specification provides that the controller is used to generate an error compensation table (Specification, par. 48). More specifically, the specification explicitly recites that the “controller 50 may generate a movement error compensation table” (specification, par. 81).  Additionally, the specification provides that the controller analyzes locations of the imaged intersections to identify an aberration related error and to generate the aberration compensation table (Specification, par. 70).  Accordingly, the controller is used to generate both the movement error compensation table and the aberration error compensation table. Thus, amended claim 1 contains subject matter which was not described in the specification (i.e., that the error compensation unit generates a movement error compensation table). For purposes of continued examination, the controller is being interpreted as generating both the aberration error compensation table and the movement error compensation table in view of the specification.
Claims 2-9 are rejected based on the dependency from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the “method of claim 10, further comprising: … generating a distance-based position synchronization signal when the stage moves a predetermined distance”. Claim 10 already recites generating a distance-based position synchronization signal each time the stage moves a predetermined distance.  It is unclear whether claim 15 is claiming that two distance-based position synchronization signals are generated when the stage moves, whether it is the same signal, or whether it is a subsequent generation of said signal containing different information.
Claims 16-17 are rejected based on the dependency from claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small (U.S. Pub. No. 2017/0205623 A1) in view of Shapiro (U.S. Pub. No. 2018/0150058 A1).
In regards to claim 1, previously noted, claim 1 as currently written can be interpreted as the imaging unit receiving the position synchronization signal independently from imaging the grid plate.  However, claim 1 is therefore being interpreted based on par. 14 of the specification for purposes of continued examination.  It was also noted that the controller is being interpreted as generating both the aberration error compensation table and the movement error compensation table in view of the specification. 
Small describes an apparatus for laser machining (Small, Abstract), comprising: a stage for supporting a substrate (Small, target 118 on translation stage 124 of Fig. 1); a controller for generating an error compensation table (Small, controller 132 of Fig. 1; par. [0022]); a motor driver for moving the stage (Small, par. [0020] – target is movable with the translation stage); and an error compensation unit for generating a movement error compensation table (Small, par. [0022]-[0023]; controller 132 and mirror control correction table 140 of Fig. 1), wherein the error compensation unit comprises: a grid plate disposed on the stage (Small, par. [0023] – calibration pattern 147 can include spaced grids of lines, dots, circles, etc.); an imaging unit for imaging the grid plate (Small par. [0020] – alignment cameras 128), wherein the motor driver outputs a position synchronization signal to the imaging unit according to a position of the stage (Small, pars. [0020]-[0021]).
Small does not describe a controller for generating an aberration error compensation table.  However, Shapiro describes correcting aberrations in images acquired by a camera (Shapiro, pars. [0083] and 0112] – image data can be routed to a computer to analyze the images using machine vision to detect and correct aberrations in the images acquired by a camera).  While, Shapiro does not explicitly describe generating a table, a table could be generating by saving the aberration correction data generated.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to generate a table containing the aberration correction data.  The motivation to do so is to save relevant data for inspection and maintenance purposes, and store/provide the data is an easily readable and extractable manner so that other components can make the necessary corrections.
	Small does not describe wherein the imaging unit receives the position synchronization signal from the motor driver and images the grid plate while the motor driver is moving the stage and outputs the imaged grid plate to the controller Shapiro describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use to allow for real-time, or close to real-time, analysis and correction (Shapiro, pars. [0082]-[0083], [0091]-[0092] – CNC machine laser cutter can be instructed to change laser power output and motion plan calculation based on an image recognition of errors including a part moving out of alignment).  Shapiro also describes some implementations where the onboard processor is given additional time to run more complex analysis where the CNC machine pauses until the analysis is complete (Shapiro, par. 97). Thus, some implementations of Shapiro describe waiting until an analysis, and thereby the analysis and corrections being sent to the CNC machine, before moving on in the machining process.  Small and Shapiro each describe laser machining where error correction is performed based on images of the work surface and/or material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to move continue the machining process only after analysis is completed and after errors have been addressed. The motivation to do so is to allow for a complex analysis of errors and to correct any detected errors before continuing the machining process.
Small also does not describe wherein the controller outputs compensational signals based on the aberration error compensation table and the movement error compensation table.  Small describes using the mirror control correction table to modify the linear arrangement of X, Y positions of the processing beam using actuator corrections of the mirrors (Small, par. 25 and 30).  As noted above, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to generate a table containing the aberration correction data. Moreover, Shapiro, from a broadest reasonable interpretation, describes movement errors in addition to aberration errors (Shapiro, par. 83 - error conditions that can be identified include “the material has been inadequately secured, or the material is reacting in an unexpected way during machining”).  These errors can be identified based in part on the acquired image data (Shapiro, par. 92). The identified error conditions of the material being inadequately secured (i.e., movement knocks the material loose) and the material reacting in an unexpected way can reasonably be determined by a person of ordinary skill in the art to have been caused by the movement of the apparatus. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to output compensational signals based on the aberration error and movement error. The motivation to do so is to counteract or mitigate any type of undesirable condition identified from the image data.
In regards to claim 2, Small describes wherein the motor driver outputs the position synchronization signal each time the stage moves a predetermined distance (Small, pars. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances; [0023] – calibration process uses a plurality of calibration pattern portions to provide a calibration pattern, including a grid, that can be detected with a probe), wherein the generated movement error compensation table includes a movement error (Small, Fig. 4; pars. [0004], [0005], [0024], and [0026] – mirror control correction table 140 is a positional error between the commanded positions and the actual position of a calibration pattern).
Small does not describe wherein the movement error refers to a difference between an actual distance traveled by the stage and the predetermined distance that occurs during a delay between the output position synchronization signal and the imaging of the grid plate.  In Small, position errors are defined as being a difference between the expected/commanded positions and the actual positions of the calibration pattern (Small, pars. 4, 5, and 24). While Small does describe the translation stage being moved to move the calibration pattern on the target relative to the field probe (Small, pars. 32-33), the errors are not attributed to the movement of the translation stage. Shapiro describes a motion plan that uses specific pulses sent to stepper motors or other apparatus for moving the head or other parts of a CNC machine (Shapiro, par. [0079]-[0081]).  The motion plan can create error conditions that are detected by subsequent analysis and corrected for (Shapiro, Specifically, the wording used in Shapiro is, from a broadest reasonable interpretation, inclusive of movement errors.  Par. 83 of Shapiro provides examples of different types of error conditions that can be identified including “such as if a foreign body has been inadvertently left in the CNC machine 100, the material has been inadequately secured, or the material is reacting in an unexpected way during machining” (Emphasis added).  These errors can be identified based in part on the acquired image data (Shapiro, par. 92). The identified error conditions of the material being inadequately secured (i.e., movement knocks the material loose) and the material reacting in an unexpected way could reasonably be determined to have been caused by the movement of the apparatus. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to implement an error table based on errors caused by the motion plan (i.e., movement errors).  The motivation to do so is to counteract or mitigate an undesirable condition identified from the image data.
In regards to claim 3, Small describes wherein the controller analyzes an image imaged by the imaging unit to generate the error compensation table (Small, par. [0033] – CMM 228 can store and/or analyze the measured position data associated with the calibration pattern 226 in a data storage/analyzer 234).
Small does not describe using the controller to analyze an image imaged by the imaging unit to generate the aberration error compensation table.  However, Shapiro describes correcting aberrations in images acquired by a camera (Shapiro, pars. [0083] and 0112] – image data can be routed to a computer to analyze the images using machine vision to detect and correct aberrations in the images acquired by a camera).  As indicated with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to generate a table containing the aberration correction data. It is noted that Shapiro does not explicitly describe aberration correction for a laser lens.  However, claims 1 and 2 do not limit the aberration of compensation table to be aberration caused by aberration of a lens unit for a laser beam.  The issues stemming from aberrations of lens is the same for camera lens and for laser lens.  Specifically, aberration of lens causes distortions (Present application specification, par. [0003]; Shapiro, par. [0112]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to apply aberration correction to a lens associated with the laser based on aberration errors determined by a computer after analyzing images from a camera. The motivation to do so is to reduce errors in operation of the laser (e.g., errors that can affect the power of a laser received at a material being cut due to lens distortion).
In regards to claim 4, Small describes wherein the controller outputs the compensation signals based on the error compensation table (Small, pars. [0020]-[0021] and [0029] – CMM is coupled to the translation stage so that calibration pattern on the target can be moved relative to the field probe), wherein the compensation signals include a movement compensation signal, the movement compensation signal controlling movement of the motor driver (Small, par. 25 and 29-30 - the mirror control correction table is used to modify the linear arrangement of X, Y positions of the processing beam using actuator corrections of the mirrors and the translation stage; par. 32-33 – the controller is connected to the translation stage so that the calibration patter on the target can be moved relative to the field probe). 
Small does not describe wherein the controller outputs the compensation signals based on the aberration error compensation table. As argued with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to output compensational signals based on the aberration error and movement error. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to output compensation signals based on an aberration error compensation table. The motivation to do so is to counteract or mitigate any type of undesirable condition identified from the image data. 
In regards to claim 8, Small and Shapiro describes a laser beam generator (Small, par. [0019] – laser source 102; Shapiro, par. [0063]); a galvano scanner unit for receiving a laser beam from the laser beam generator (Small, par. [0019] – scanning system includes a galvanometer scanner); and a lens unit disposed between the galvano scanner unit and the stage (Small, par. [0019] – focus optic 120).
In regards to claim 9, Small describes wherein the lens unit comprises at least one of a telecentric lens or an F-theta lens (Small, par. [0019] – focus optic is an f-theta lens).
In regards to claim 18, Small describes a method of compensating for errors of an apparatus for laser machining (Small, Abstract), the method comprising: positioning a grid on a stage (Small, target 118, translation stage 124 of Fig. 1; calibration pattern 147 which is in the predetermined field of regard 122 on the target 118); moving the stage discontinuously during a first pass (Small, par. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances), wherein the moving the stage discontinuously during the first pass comprises: generating a position-based position synchronization signal when the stage stops at a position corresponding to an intersection of the grid (Small, pars. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances; [0023] – calibration process uses a plurality of calibration pattern portions to provide a calibration pattern, including a grid, that can be detected with a probe); imaging the grid in response to the position-based position synchronization signal while the stage is stopped (Small, alignment 128; par. [0020]); calculating an error to generate a movement error compensation table based on the position-based grid plate image and the distance-based grid plate image (Small, mirror correction table 140; par. [0030]), wherein an intersection of the grid corresponds to the predetermined distance (Small, calibration pattern 147 is in the predetermined field of regard 122 on the target 118).
Small does not describe moving the stage continuously during a second pass, wherein the moving the stage continuously during the first pass comprises: generating a position synchronization signal while moving the stage each time the stage moves a predetermined distance in a first direction; imaging the grid in response to the position synchronization signal while the stage is moving.  
Shapiro describes performing a calibration step to align one or more elements of the optical system (Shapiro, pars. [0208], [0230]-[0231], and [0241]; Fig. 19).  Shapiro further describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092 ; Fig. 19).  Thus, Shapiro describes imaging the material continuously during a second pass to calculate and implement continuous motion plan adjustments while the CNC machine is in use.  
Additionally, on page 14 of the remarks filed 8/1/2022, it is further argued that Shapiro “assumes the perfect/desired condition without disclosing how that condition is determined, much less that the perfect/desired condition is determined by identifying two types of errors”. Small describes errors beings defined as the difference between the expected pattern position of a calibration patter and the actually produced position as detected from images (Small, pars. 4, 5, and 24). Shapiro describes using machine vision to use sensor data to detect errors through object detection and edge detection (Shapiro, pars. 83 and 93). Shapiro also describes analysis of a raw image may include a priori knowledge of past traces that have been successfully processed (Shapiro, par. 165). The “perfect”/”desired” condition can therefore be determined in different ways including comparison of the actual results with a desired result, object detection, and edge detection. 
Small and Shapiro each describe laser machining where error correction is performed based on images of the work surface and/or material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to  modify Small in view of Shapiro to take multiple images of the system and to include images that are taken while the CNC machine is in use. The motivation to do so is to allow the system to have knowledge of past traces so that the system can know what errors are detected.  Additionally, it would allow the system to detect objects that may have introduced errors (e.g., foreign objects falling into the region of interest).
In regards to claim 19, Small does not describe the method of claim 18, wherein in calculating the error to generate the movement error compensation table, the error is filtered in an area in which the stage accelerates or decelerates.  Claim 19 is obvious in view Small and Shapiro for similar reasons as provided above in regards to claim 16.
In regards to claim 20, Small does not describe method of claim 18, wherein in calculating the error to generate the movement error compensation table, the error is calculated in an area in which the stage moves at a constant velocity.  Claim 20 is obvious in view Small and Shapiro for similar reasons as provided above in regards to claim 17. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Shapiro as applied to claim 1 above, and further in view of Glowforge (Glowforge Inc. Tech Specs).
In regards to claim 5, Small does not explicitly describe the apparatus for laser machining of claim 1, wherein the grid plate comprises a reflective material and a light is provided to the grid plate by coaxial illumination, wherein the light is from a lighting unit.  However, Shapiro describes a camera system that coordinates with lighting sources in the CNC machine to illuminate the material bed and material (Shapiro, par. [0105]).  Shapiro does not explicitly describe the grid plate as a reflective material.  However, Glowforge describes using their products to engrave and/or cut materials that can be reflective including glass, acrylic, aluminum, and titanium (Glowforge, Material Capability).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to include lighting sources to improve details detected by the camera so that the detected errors are accurate, and in further view of Glowforge to be used with reflective materials to increase the compatible materials.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small, Shapiro, and Glowforge as applied to claim 5 above, and further in view of Cree (Cree unveils 3-watt XLamp power LEDs (new version)).
In regards to claim 6, Small does not describe apparatus for laser machining of claim 5, wherein the lighting unit comprises a light source that is driven with a power of at least 3W.  However, light sources that use at least 3W are common.  Cree, for example, provides an 3W LED (Cree, Title).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Shapiro as applied to claim 1 above, and further in view of Olympus E-M1 Mark II Instruction Manual.
In regards to claim 7, Small does not describe the apparatus for laser machining of claim 1, wherein the imaging unit comprises a high-speed camera that images at a frame rate of at least 60 frames per second (fps).  In particular, Small does not describe the camera specifications.  However, the Olympus E-M1 Mark II digital camera has a sequential shooting rate of up to 60 fps (Olympus, page 178).  The Olympus E-M1 Mark II also records movies at Full HD Fine 60p (Olympus, page 56).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the camera of Small in view of Olympus to implement a camera that can capture images and/or video of at least 60 fps.
Claims 10-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small and Shapiro, and further in view of Ito (U.S. 9,415,461 B2).
In regards to claim 10, Small describes a method of compensating for errors of an apparatus for laser machining (Small, Abstract), the method comprising: forming a grid plate on a mother plate (Small, par. [0023] - calibration pattern 147 can have shapes including grids of lines or dots and is formed over target 118); moving a stage on which the grid plate is dispose (Small, par. [0029] – translation stage 124); generating a distance-based position synchronization signal each time the stage moves a predetermined distance (Small, pars. [0020]-[0021]); imaging the grid plate in response to the distance-based position synchronization signal (Small, par. [0020] – alignment cameras 128).
Small does not describe generating an aberration error compensation table by calculating an aberration error caused by aberration of a laser machining apparatus.  Shapiro describes image aberration correction that is used to correct for aberrations in images acquired by the camera to make error recognition from images more accurate (Shapiro, par. [0112]).  Small and Shapiro each describe laser machining where error correction is performed based on images of the work surface and/or material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to calculate an error in the camera caused by aberration. The motivation to do so is to reduce errors.
It is noted that Shapiro does not explicitly describe aberration correction for a laser lens.  However, claim 10 and depending claims 11-17 do not limit the aberration of compensation table to be aberration caused by aberration of a lens unit for a laser beam.  However, the issues stemming from aberrations of lens is the same for camera lens and for laser lens.  Specifically, aberration of lens causes distortions (Present application specification, par. [0003]; Shapiro, par. [0112]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to apply aberration correction to a lens associated with the laser of Small in view of Shapiro. The motivation to do so is to reduce errors in operation of the laser (e.g., errors that can affect the power of a laser received at a material being cut due to lens distortion). Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to generate a table containing the aberration correction data.  The motivation to do so is to save relevant data for inspection and maintenance purposes, and store/provide the data is an easily readable and extractable manner so that other components can make the necessary corrections.
On pages 11-12 and 14 of the remarks filed 8/1/2022, it is argued that “Shapiro’s ‘desired condition’ assumes there is only one type of error, the aberration error caused by a laser machining apparatus in the first place”.  Shapiro does not assume there is only one type of error. The wording used in Shapiro is, from a broadest reasonable interpretation, inclusive of movement errors in addition to aberration errors.  Par. 83 of Shapiro provides examples of different types of error conditions that can be identified including “such as if a foreign body has been inadvertently left in the CNC machine 100, the material has been inadequately secured, or the material is reacting in an unexpected way during machining” (Emphasis added).  These errors can be identified based in part on the acquired image data (Shapiro, par. 92). The identified error conditions of the material being inadequately secured (i.e., movement knocks the material loose) and the material reacting in an unexpected way could reasonably be determined to have been caused by the movement of the apparatus. 
On pages 12-13 of the remarks filed 8/1/2022, it is argued that Shapiro “only describes using an image correction program to convert distorted image data 510 to ‘either a perfect image or an image with reduced distortion’” (Applicant’s arguments, page 12 citing Shapiro, par. 112). The instant application describes generating the aberration compensation table by calculating the error caused by aberration based on “a deviation of a line of the grid or a converged laser beam being irradiated onto a surface of the substrate from an ideal path” (Specification, par. 70).  Thus, the instant application describes using an “ideal”/”perfect” condition that is pre-determined before the process begins. Thus, the argument that the instant application is different from the cited references because Shapiro allegedly uses a “perfect” or “desired“ condition that is pre-determined before the process is not considered persuasive. 
Page 14 of the remarks further argues that Shapiro “assumes the perfect/desired condition without disclosing how that condition is determined, much less that the perfect/desired condition is determined by identifying two types of errors”. Small describes errors beings defined as the difference between the expected pattern position of a calibration patter and the actually produced position as detected from images (Small, pars. 4, 5, and 24). Shapiro describes using machine vision to use sensor data to detect errors through object detection and edge detection (Shapiro, pars. 83 and 93). The “perfect”/”desired” condition can therefore be determined in different ways including comparison of the actual results with a desired result, object detection, and edge detection. It is further noted that claim 10, as currently written, does not describe two types of errors in a system.  Claims 10-14 are directed towards only the aberration errors while depending claims 15-17 describes movement errors in addition to the aberration errors.
Small also does not describe controlling operations of the mother plate based on the aberration error compensation table. Ito describes an aberration-correcting method for a laser irradiation device which focuses a laser beam in a region where aberration of a laser is focused (i.e., to the focal point of the laser beams affected by aberration) by moving the processing target (Ito, Fig. 7; col. 14, lines 50-62). Small does describe the translation stage being moved to move the calibration pattern on the target relative to the field probe (Small, pars. 32-33). However, Small does not explicitly describe moving the translation stage to correct for errors. Shapiro describes a motion plan that the CNC machine can execute to correct for error conditions (Shapiro, par. 92).  Each of Small, Shapiro, and Ito are directed towards devices using lasers.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro and Ito to move the stage itself, and by extension to target, to correct for errors caused by aberration of a laser.  The motivation to do so is to improve the output quality by minimizing errors.
In regards to claim 11, Small does not describe the method of claim 10, wherein the grid plate is imaged in response to the distance-based position synchronization signal while the stage is moving.  However, Shapiro describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092] – CNC machine laser cutter can be instructed to change laser power output and motion plan calculation based on an image recognition of errors including a part moving out of alignment).
In regards to claim 12, Small does not describe the method of claim 10, further comprising: outputting a stage movement compensation signal after generating the aberration compensation table by calculating the aberration error.  However, Shapiro describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092]).
In regards to claim 15, Small describes the method of claim 10, further comprising: calculating an error caused by movement of the stage wherein calculating the error caused by movement of the stage comprises: moving the stage discontinuously and rectilinearly during a first pass (Small, pars. [0020] and [0023] – calibration process uses a plurality of calibration pattern portions to provide a calibration pattern, including a grid, that can be detected with a probe); generating a position-based position synchronization signal when the stage stops at a position corresponding to an intersection of the grid (Small, par. [0003] - optical scanning devices typically include two generally orthogonal rotating mirrors, which require calibration in order to convert the mirror command angles into spatial target positions at a predetermined working distance or distances); and generating a position-based grid plate image by imaging the grid plate in response to the position-based position synchronization signal while 10the stage is stopped (Small, alignment cameras 128; par. [0020]).
Small and Shapiro do not describe calculating an error caused by the movement of the stage after generating the aberration error compensation table by calculating the aberration error. While Shapiro does not explicitly describe determining one type of error at a time, Shapiro does describe different types of error that can be determined using machine vision (Shapiro, pars. 83 and 91-92).  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to examine a given image for one type of error at a time before examining for different types of errors.  For example, the machine vision software could be programmed to examine for aberration first before examining an image using image recognition to detect objects. The motivation is to simplify the programming process.
Small does not describe, moving the stage continuously during a second pass, generating a distance-based position synchronization signal when the stage moves a predetermined distance; generating a distance-based grid plate image by imaging the grid plate in response to the position synchronization signal while the stage is moving and calculating the error to generate a movement error compensation table based on the position-based grid plate image and the distance-based grid plate image.  It is noted that the generating a distance-based position synchronization signal when the stage moves a predetermined distance and calculating the error to generate a movement error compensation table appear to be steps that are performed continuously during second pass and are therefore being interpreted as being performed while the stage is moving.
Shapiro describes performing a calibration step to align one or more elements of the optical system (Shapiro, pars. [0208], [0230]-[0231], and [0241]; Fig. 19).  Shapiro further describes a computer-numerically-controlled (CNC) machine that adjusts operation of a laser based on error conditions detected by various systems, including image detection, while the CNC machine is in use (Shapiro, pars. [0082]-[0083], [0091]-[0092 ; Fig. 19).  Accordingly, Shapiro describes imaging the material continuously during a second pass to calculate and implement continuous motion plan adjustments while the CNC machine is in use.  
In regards to claim 16, Small does not describe the method of claim 15, wherein in calculating the error to generate the movement error compensation table, the error is filtered in an area in which the stage accelerates or decelerates.  However, Shapiro describes a motion plan that takes into consideration that the motors cannot accelerate instantly by providing pulses to stepper motors to control the movement based on analysis of image data which may, or may not, span more than one images (Shapiro, pars. [0079]-[0081] and [0086]).  Accordingly, Shapiro describes image data analysis that can be limited to data obtained for particular sections of the material.
In regards to claim 17, Small describes the method of claim 15, wherein in calculating the error to generate the movement error compensation table, the error is calculated by comparing and analyzing the images of the grid plate (Small, Fig. 4 – pattern error is determined corresponding to differences between measured pattern position values and expected pattern position values based on old scans).  Small does not explicitly describe where the error is calculated in an area in which the stage moves at a constant velocity.  However, Shapiro describes a motion plan that takes into consideration that the motors cannot accelerate instantly by providing pulses to stepper motors to control the movement based on analysis of image data which may, or may not, span more than one images (Shapiro, pars. [0079]-[0081] and [0086]).  The motion plan of Shapiro therefore has a constant velocity between the motion spin up and motion spin down.  Accordingly, Shapiro describes image data analysis that can be limited to data obtained for particular sections of the material such as during the pulse width of the pulses to the stepper motors.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small, Shapiro, and Ito as applied to claim 1 above, and further in view of Olympus E-M1 Mark II Instruction Manual.
In regards to claim 13, Small does not describe the method of claim 10, wherein in the imaging the grid plate in response to the position synchronization signal, the grid plate is imaged at a frame rate of at least 30 frames per second (fps).  However, for the reasons presented above with respect to claim 7, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the camera of Small in view of Olympus to implement a camera that can capture images and/or video of at least 30 fps.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small, Shapiro, and Ito as applied to claim 10 above, and further in view of Glowforge.
In regards to claim 14, Small describes the method of claim 10, wherein the forming the grid plate includes forming a grid on the mother plate (Small, par. [0023] - calibration pattern 147 can have shapes including grids of lines or dots and is formed over target 118), wherein the grid plate includes a plurality of orthogonally intersecting lines (Small, Id.).  Small does not explicitly describe wherein the grid plate comprises a reflective material.  However, Glowforge describes using their products to engrave and/or cut materials that can be reflective including glass, acrylic, aluminum, and titanium (Glowforge, Material Capability).  It would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Small in view of Shapiro to include lighting sources to improve details detected by the camera so that the detected errors are accurate, and in further view of Glowforge to be used with reflective materials to increase the compatible materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763